UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6242


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY CHARLES CARTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:06-cr-00100-NCT-1; 1:07-cv-
00980-NCT-WWD)


Submitted:    May 28, 2009                  Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Charles       Carter, Appellant Pro Se. Patrick Auld,
Assistant United     States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Charles Carter seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2008) motion.          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The   magistrate     judge     recommended        that      relief       be    denied        and

advised Carter that the failure to file timely objections to

this recommendation could waive appellate review of a district

court    order     based     upon    the    recommendation.                 Despite      this

warning,    Carter       failed     to   object       to   the    magistrate          judge’s

recommendation.

            The     timely        filing    of    specific            objections        to     a

magistrate       judge’s    recommendation            is   necessary          to   preserve

appellate review of the substance of that recommendation when

the     parties     have     been        warned       of    the        consequences           of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Carter

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                        Accordingly, we deny

a   certificate     of     appealability        and    dismiss        the     appeal.         We

dispense     with    oral     argument      because        the        facts     and     legal

contentions       are      adequately        presented           in     the        materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3